Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The word “type” is a relative term which renders the claim indefinite.  The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b) III. E.  In order to put the claims in form for allowance, the examiner has amended the claim to remove each instance of “type”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, lines 4, 5, and 6, delete each instance of the word “type”.  Claim 1 now reads:
	A resin composition, comprising:
	30 parts by weight of a thermosetting resin, wherein the thermosetting resin comprises 4 to 30 parts by weight of epoxy resin selected from the group consisting of 
	50 to 125 parts by weight of maleimide resin selected from the group consisting of phenylmethane maleimide, bis(3-ethyl-5-methyl-4-maleimidephenyl) methane and a combination thereof;
	5 to 35 parts by weight of monofunctional long-chain alkyl acrylate monomer having a structure as shown below, wherein n is 11 or 17:
	
    PNG
    media_image1.png
    89
    215
    media_image1.png
    Greyscale
; and 
	20 to 40 parts by weight of a polyester selected from the group consisting of naphthalene-containing polyester, dicyclopentadiene-containing polyester and a combination thereof.

Election/Restrictions
Claims 1, 7 and 9 are allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on January 9, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the January 9, 2020 is withdrawn. Claims 10-14, directed to an article are no longer withdrawn from further consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Liu et al. (US 2005/0288457) is the closest prior art.  However, the reference does not teach the specifically claimed compounds of the claims. At the time of the invention a person having ordinary skill in the art would not be motivated to change the composition so that the specifically claimed compounds are included in the composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Nishimura et al. (US 2009/0110938) teaches a similar composition comprising a cyanate ester resin, and bis(3-ethyl-5-methyl-4-maleimidophenyl)methane.  However, the claimed acrylate is not present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767